TENDERED FOR F ILING

Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 1 of 12

 

UNETeD STATES Dastascr cougr) ME
Ens) CISTRLCT CE Lou STANA 27 2019
SIM WOOROW MAGEE
- 5 VERSUS Soe
5% WARDEN KENT et al
= Q°9 } os es ‘
= £5 _ SECT.MMAG.2
ea _ CLERK:
”
>

 

fETITION FoR ENFORCEMENT ORTER
MAY IT PLEASE THIS HONORAGLE. OSETALCT COURT:

NOW Comes Jimmy Wenoked MAGEE H 50LB5e, prose inform pauperis
who respectful ly Files this Feaition Far Enforcement Order to have the fd-
minetrdtion of Dixon Concechonal Insitute copy the original petrtion
and exhibits. Through Haines V Kerner, 4o4 WS. 514 (1972), the Uni-

ced States Supreme. Court Nolds alleoprtions of a pox complaint to
\ex stringgnt Standards ten formal plead irs anFted by lawyers.
This petttion ensues inter—alia:
ARGUMENT
Rektiener asserts That the autharihes at Dixon Comectionel Dnetitute are
producing a afficuk Srtuction for him vio lahing tne due proceso, { po-
tection nights, and occ4essto courts villating deral consinutiona| amend-
mente. March 20,2014, Ferhioner was called to Claserficahon Offer Cava-
lier's office at Unit |. This was the second time Rlitiner discussed ha-
ving the original pation, the write and denials from the lower court, and
tre exhibits copied establishing the many Constitutional violations thet +ok
place frm tre quest

fioning) until He conviction and sentencing, The results were
We same a6 the first tine.

Classification Officer Donald Cavalier and Petitioner were decussing having

tre. petition and exhibits (145 pages) copied to tile a USC 28 § 2254 tons
Honorable Court. Classification Officer Donald Cavalier Stated to fobrhiomer ag
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 2 of 12

95 then, were Ciscuseing hwwing the copies made, * Warden Custin Bickham and sy
Miller Said that ypu would havetv have o court order to have the. copies * made.”
Chasitication Officer Donald Cavalier Stated, “with ype Making that many copies,
+he copying machine will tom a | | |

warden Coot y Administrator of Seourity, epcke to Fettianer March 24, 2014
He Stated, “or. pobabla could not get -the copies made, but he uruld speak to

the advisors about jt.
This is a violation of Aricle | § 2 and § 22 of te UA Corsirtution a 974,

ond the 14% Amdument of the United States Carstrtution. While the Authori-
Lies of Dito Correthanal Srottute are net copying ane original petiin “ .
exhibits Showing the censtitubional violations during the whole case, violates “
titioners due proce and equod protect von vit with his proper acces? to cou

te equ protection clause extends to priser inewtes being esentially mn
+hal ofl perso Simi lany situated should be. Weaked alike. Orne inmates
Dixon Correctional ‘Lrotiule have “all” of their lege! writs along wan a sist
Copied with ne problems. Pek tioner causes Ne Pp lems at this init IsMIe .
jo Ane true purpose OF tne autvoritics at Oixon Correchional Tretrtute,“ nob eopying

Rtitioner's lesal work denying him due process rights, equal proiechion loft
and access $8 courts’ Alt toner i5 doing his best to stay cool ant calm rag
tis wnneceseary situation. Prison walle de not fam a burier Segexoding, inmales

Geom the protections of the conctitukions. Thus, when o prsen reaplasion x fe
+ice offends a corel ituti one guarantee Federer! Courts will Aischaryz thei duty

to grote the. rigoners Constitution riots, |
Dione aes Mat he Nas well sheen th his Aue proces, equal pooledionn F%,
and occ to Cours are vell being denied rye autrority at Dixen Correctional Ln-
stitude net oe his leon work properly) at the time he confromca them ain it,
Poktione Submitted a leer March 14, 201%, to the Clerk of this Henevable Court

when the autrorities of Dixon Correctional Trsttute first Starteal this sduation of net
Proper ly copying the orioy ad petition and exhibits at the proper time exphining to
Pediiontew +Hyat he wuld we to hue. a court byder ty have the original get ition ant
eahibits copie viviating Wis Jue process, equol prokection vights, and access te cours.

2
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 3 of 12

- These ore viclations of the LA Corstitition of 1974, ond the Unied Hates Cersti-
tation, Pothoner asserts thud trust here wih the audhoritres at Dixon Correctional In -
Shitule. dees not 90 far. Pelrtioner to that when he gets this Order from ins
Hororuble District Court that he is present while tne Copies are made.

Whereas, Rtitioner has well Shaw thet the audhorities at Dison Correctioral
it tute are “truly violating his due Process, egal potedion rignts, and access 4p
courts producing an effect without proper respect fo the LA Constdation of 1474, ard
the United States Constitution by having to contain a court onter to hue copies
of the original pelitien and exhibits made. Rt tiener ceperts this Hensrille 0.5-
trict Court Order tha he is present while the Copies are made.

rh ‘ke 4 i5 Honeralale. Distr Court
Ta advance, Fetmoner would like fo thank This , ie
Gy its Hime, axsictance,, and conbderation involvea in nis very) Imp ortant me

ter. |
Kespecttul \y éubmitted,

fo = wo. MAGEE FH 506250

DixON CORRECTIONAL INSTITUT’

UNIT 2 00k |
P.0. 60% 188

JAUKSON, LS TOTHE - OT89

MAniD THIS 25% day of Man, 2014.
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 4 of 12
LLERK, U.S. Distrig Court RRRSL I 2.014
B00 PAYDRAS STREET
Acon C-i5!
NEW DKLEANS, LA 10130
RES PETETION UNDER 2% USC § 22.54 FoR A WRIT OF HAGEAS cor ~
US BY A PERSON IN STATE CUsToDY, OIMMY WoODROWW MAGEE v
WARDEN KENT, et al-

erk .
an Ww. MAGEE + 50b35e, am in need vs per Ue
and assistance in this VOY important matter. 1 pe. main a
orable District Court does not Show thet there is Not any pend 14
i this Honomble. Court i> beause taroush tre. letter L recaved fran the
Clerk, Middle District j i+ 1S Stated thal this action has been transfer -
etn the United Stotes Eastern District of Louisiana. (Lefer submitted)
1 was bold baTnmate Counsel at Diron Correct enol Tnotrtute. that ne

Middle District Was where LT Filed a 2% USC § 2254 at, $0 L corre-
egorled with Hnat Honorable Court since L sent the form explaining that
L would the getstion with exhibits a5 Som as L nak it prepared witha
copy for the. District PHtornay, 22° Tupncznl. OBSTRUCT CauRT, Prat OF
WRoteon), At ne time cid the Middle District allow me the Koewsledge
oF being in the imeroper court. APter filing te letter and fehstiontor
Enforcement Order because the authorities at Dixon Correctional Insti -
tute. “will not" copy my petition and exhibits because TL am indigent
There can be no eousl yatie Where the kind of treatment a. person opts
depends on the amownt of monen) they have. Other indigent inmades ot
4nis inshtukion Wane no protolem having thac lea WK copiect. T expect
tho carne rectment even thousp J arn indigprt.

L request file the parition for Enbrcement Order olera with
the tac Se pve «pe 2254, So T may obtain Dicer

TCNINCDEN FOR FILING

&PR 15 9019 Pp

dee “Mepe
E US HS) die . UuRt
astern Distnc: oy IUiSia
Pte lai eee co: USiaha
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 5 of 12
fron ‘thi Henerwble. Court to Fane my pebtion andl exlubits copied with
My presente as it (> Copied.

Ln advurce, TL wold like to thank up for Upur time, understerdling,
anc assistance involved in thts very) important matter,

Respectful ly submitted,

”

 
    

  

TIWAY WW. MAGES H 50D 3 be <

DIXON Correo AL INEoIUTy
UNIT 2 Dorr |

P.O. ELK 19H

SACKS, LA TOTYS - 0188

ENcL0Sse0:

FORM: PECSion) UNDER ZH USC § 2254

LARS MOOAY DIETKICT «OF LOUTSLAWA, CLERK

In § ‘ .
tl i eet Cant
renaraing) vs matter, The Da Copy.
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 6 of 12

 

UNITED States District COURT
MIDDLE DISTRICT OF LOUISIANA
OFFICE OF THE CLERK

Michael L. McConnell Telephone: 225-389-3500
Clerk of Court Facsimile: 225-389-3501

March 28, 2019

Jimmy Woodrow Magee #506356
Dixon Correctional Institute

Unit 1 Dorm F

P.O. Box 788

Jackson, LA 70748-0788

RE: Document Submitted to the Incorrect Court

NOTICE

 

The Clerk of Court has received your documents through the U. S. Mail on March 27,
2019.
A review of the record indicates this action has been transferred to the United States
District Court for the Eastern District of Louisiana.
Therefore, the documents are returned to you for filing in the proper court.
Sincerely,
Michael L. McConnell
Clerk of Court

Enclosure(s): Petition for Enforcement Order

777 FLORIDA STREET *SUITE 139 * BATON ROUGE, LA 70801-1712
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 7 of 12

, APRSL | 2019
! .

RE: SIMMY WweeDRow MAGEE vy WARDEN KENT et aol
Dear Clerk,

L, Tuy w. Mage # 50u256, am in neck of beer assistance.
Sic, ontre IT dan of March , 2014; ZX submited oa Teter to this
Hernable Court expluning problems 1 was having getting copies of
fre orignal pekition ond oxhibitg made to send tre original petition
ark odnibits 4 nis Hororeble Court and one C1) copy to the Dis -
frict Atlocneny, 224 syoLcsAL DSSTRL COURT.

March 72, LOA, ot oggoximutely 9:00 A.M. L was catled to Clase -
Sicotion Officer Comaior’s Office at Unit, We uxre discussing ha-
ving the copes mate. Tam wndioprt. ‘There are soon anes
ond forly- twe (145) paves Anat ned copying, Uaserheanion Ficer

Cavalier stated tome," Warden Bikram and Ly Miller said that I
wuld have +o hae o court order 4p Nave the copiesmade. Having
Ayah many) pogo will-rear wp The copy machine.

Trvequest Yat vp. submit this writ inte sine Honorable Court, In ad-

vance, & thank vpn For ypar dime. and aseistance invoived inthis veri im-

gortoutt maler.

spectulla Submited ;

 

TENDERED FOR FILINGS Janie Ze) Lege
NAB OL 3 5b
APR 04 2019 DIXON CORRECTONAC INSITUTE
U.S. DISTRICT COURT UNIT Z DORM |
Eastern District of Louisiana PC, Ber 18%
Deputy Clerk

SACKEON, LA 114 -018F
P.S.: Please see He leter and enclosed petition From the Mid -
dle Disiriet Court Mat has to be Filed m Upur Honorable Court.
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 8 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

April 8, 2019

TO: Jimmy Woodrow Magee, #506356
Dixon Correctional Institute
Unit 2 Dorm 1
P.O. Box 788
Jackson, LA 70748-0788

SUBJECT: Correspondence

Your correspondence received by this court is being returned as noted
elow:

   

The Clerk's Office is unable to provide you with the
information you are requesting.
Therefore, your document is being returned to you.

2. The Court is unable to act on the subject matter of your
letter except in the context of a formal lawsuit.
Therefore, your document is being returned to you.

3. The Clerk's Office is unable to provide legal advice to
individuals on how to proceed with a lawsuit.
Therefore, your document is being returned to you.

The records of this Court do not show that there is any
pending case related to you at this time in which to file a
motion.

Therefore, your document is being returned to you.

 

Your request appears intended for a different court/agency.
Therefore, your document is being returned to you.

6. You should not correspond directly with the Magistrate
Judge or District Judge about your lawsuit. All pleadings
and correspondence should be addressed to the Clerk of
Court.

Therefore, your document is being returned to you. You must
adhere to this rule in any future filings.

7. All pleadings and other papers filed must be on 8%" x 11"
paper, double spaced, and legibly handwritten or typed. If
the document consists of more than two (2) pages, each page
of the document must bear a sequential number, beginning
with “2" for the second page. Standard font must be used.
The Court may refuse to consider text presented in less
than standard font, such as small or fine typeface. All
margins must be no less on 1". No print or writing may
appear in the margins. See Local Rule 10.1.

You must adhere to this rule in any future filings.
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 9 of 12

1 oe

21. Consent or ex parte motions, which need not be noticed for
submission, shall be accompanied by a proposed order. See
Local Rule 7.3.
Please provide the proposed order and return the document
within 21 calendar days of the date of this letter.

22. Once an answer has been filed, a complaint may not be
amended or supplemented without permission of the Court.
See Local Rule 7.6.
Please provide the motion for leave to amend or supplement
the complaint and return the document within 21 calendar
days of the date of this letter.

23. Discovery requests and responses thereto must not be filed
until they are used in a proceeding before the Court or
until the Court grants an order allowing the filing of the
document. Federal Rule of Civil Procedure 5(d).
Therefore, your document is being returned to you.

24. 28 U.S.C. § 1654 precludes a corporation from appearing
through a lay person. A corporation must be represented by
an attorney qualified to practice before this Court.
Therefore, your document is being returned to you.

25. The record of this matter reflects you are represented by
counsel. All pleadings regarding this case must be filed
through your counsel of record. All future inquires and
correspondence regarding this case should be directed to
your attorney of record.

You must adhere to this rule in any future filings.

If you are seeking copy of documents related to a matter in
this court, you must submit written request providing adequate
information identifying a matter in this court.

The Clerk's office is unable to provide you with free copies
without an order of the Court. Copies are available at the
cost of 50 cents per page. The copies which you requested

consist of Click here to enter text. pages, therefore, the cost of

the copies you requested is Click here to enter text..
You must remit payment before copies can be provided.

27. This office is unable to provide transcripts to individuals
free of cost unless so ordered by the Court. You may contact
the court reporter at the address listed below to make the
necessary financial arrangements.

OTHER: If you are seeking copy of document in a different
So court or agency you must direct your request to that agency

or court.
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 10 of 12

If you have been instructed to provide additional information, please
act immediately, and provide the required documents within the time
frame indicated above; otherwise, a judicial officer will be notified
of your failure to comply.

WILLIAM W. BLEVINS
CLERK OF COURT
By:

Deputy Clerk

Respond to:

Clerk, U.S. District Court
500 Poydras Street

Room C-151

New Orleans, LA 70130

Rev. 7/21/14
Case 2:19-cv-09487-BWA-JCW Document 3 Filed 04/15/19 Page 11 of 12

we ie

eth

 

Le RN AT WO ee “rag ere mee et =

[20

Pe le al LL lle |

. i

 e@ldL W) lenge CAN
- ISK0 Wo 4321S May qo
1 40 Jopsuato NoAIEVA - L207 39 sprz7g

> as \\

ABW AW

Bslo-ShLaL wo!
BoL God

1 V0 2 Ln

AINMAGHL TAMa AyD NOG

SEG AEM OC AWWEL
~~ -Case 2:+9-cv-09487

BWA-JCW Document 3~ Filed 64/15/19" Page 12 of Iz—

Easte -
